Judgment was arrested upon the second reason in arrest, for it is agreed in the pleadings ■ — - That the letter was made and directed at Durham; and the only question between the parties was, whether it was made by Spelman only, or by both Spelman and Turner: It is clear that the City Court had not *290jurisdiction of said action; and tbe judgment was coram non judice, of which the gaoler hath right to avail himself. Eor if Spelman was not legally imprisoned, the gaoler is not liable for his escape. Wooster et al. v. Parsons, Kirby’s Rep. 26. See Cornwell v. Hosmer, and Fitch v. Clark, ante.